Citation Nr: 1225413	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-16 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
The Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracic spine disability.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel











INTRODUCTION

The Veteran served on active duty from January 2004 to June 2004 and from August 2005 to November 2006.  The Veteran also had periods of active service with the Puerto Rico Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran asserts that he has cervical spine and thoracic spine pain, since being struck in the head by a truck tailgate while serving on active duty in April 2008 while stationed in Germany.

The record shows that in April 2008 the Veteran was seen for a head injury and the diagnosis was concussion.   

The existing record does not show that the Veteran was on active duty, active duty for training, or in active duty for training at the time of the injury.  

Also the medical evidence is insufficient to decide the claims and further development under the duty to assist is needed. 

The record shows that the Veteran receives treatment at the San Juan VA Medical Center.  




Accordingly, the appeal is REMANDED for the following action:

1.  Contact the proper custodian for the Veteran's service personnel records from the Puerto Rico Army National Guard and obtain a statement as to the dates of active duty, active duty for training, and inactive duty for training as well as copies of any orders or payroll documents for active duty and for active duty for training.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Obtain the Veteran's treatment records from the San Juan VA Medical Center since February 2011. 

3.  On the claims of service connection for a cervical spine disability and a thoracic spine disability, afford the Veteran a VA examination to determine:

a).  Whether the Veteran has a disability of the cervical spine or thoracic spine or both. 

b).  For each diagnosed disability, is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), 



that it was caused by Veteran's military service, including the heads injury in April 2008. 

3.  After the above development is completed, adjudicate the claims of service connection for a cervical spine disability and a thoracic spine disability. If any benefit sought on appeal is denied, then provide the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_______________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

